The officers authorized by the Government to sell and convey vacant
lands, which had never been appropriated by any grant, have sold and conveyed lands which have been thus *Page 272 
appropriated; to this their power did not extend, and consequently all such sales and grants are void. The Court will not, on the trial of an ejectment, declare that grants thus circumstanced shall be recalled and canceled; but they are bound, by the positive terms of the act of 1777, ch. 1. sec. 9, to declare that they transfer no title.
(406)